IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,826


EX PARTE JUSTIN SHAMIRE WHITE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 44,526 IN THE 47TH DISTRICT COURT

FROM POTTER COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to thirty years' imprisonment. The Seventh Court of Appeals affirmed his conviction.
White v. State, No. 07-05-00271-CR (Tex. App.-Amarillo, delivered Sept. 12, 2006, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. We remanded this application
to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
1997). We find that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-05-00271-CR
that affirmed his conviction in Case No. 44,526 from the 47th Judicial District Court of Potter
County. Applicant shall file his petition for discretionary review with the Seventh Court of Appeals
within 30 days of the date on which this Court's mandate issues.
	Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).
Delivered: January 23, 2008
Do not publish